—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Murphy, J.), dated December 5, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment, the defendant submitted a report from a physician who examined the plaintiff and found that although the plaintiff had sustained a contusion to the right shoulder, she no longer showed any objective signs of pathology. The defendant therefore demonstrated prima facie entitlement to summary judgment (see, Licari v Elliott, 57 NY2d 230, 239; Stallone v County of Suffolk, 209 AD2d 403; Pagano v Kingsbury, 182 AD2d 268, 271; Forte v Vaccaro, 175 AD2d 153).
In opposition, the plaintiff asserted that she could not perform her daily activities for six months after the accident. The plaintiffs self-serving statements concerning her inability to perform household chores for six months after the accident, without more, were insufficient to show that she had sustained a medically-determined injury or impairment of a nonpermanent nature which prevented her from performing substantially all of the material acts which constituted her usual and customary daily activities for a period of not less than 90 days during the 180-day period immediately following the accident (see, Yagliyan v Gun Shik Yang, 241 AD2d 518; Atamian v Mintz, 216 AD2d 430; Zelenak v Clark, 170 AD2d 677; Phillips v Costa, 160 AD2d 855). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.